Citation Nr: 1124534	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sleep disorder including due to an undiagnosed illness.

2.  Entitlement to an increased initial rating for irritable bowel syndrome rated as 30 percent disabling from September 12, 2005, to August 20, 2008; 0 percent from August 21, 2008, to July 20, 2010; and 10 percent disabling from July 21, 2010.

3.  Entitlement to an increased initial rating for a low back disability rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran's June 2006 notice of disagreement to the March 2006 rating decision also included the RO's denial of his claims of service connection for irritable bowel syndrome and a right shoulder disability.  However, in subsequent March 2009 and July 2009 rating decisions, the RO granted service connection for these disabilities.  Therefore, these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

The claims seeking increased initial ratings for irritable bowel syndrome (IBS) and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The preponderance of the competent and credible evidence of record demonstrates that the Veteran's obstructive sleep apnea was caused by his military service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Given the favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.  

The Veteran contends he suffers from a sleep disorder, which began on active duty.  He further claims his sleep problems were caused by vaccinations received before deploying to the Persian Gulf.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

There is a statutory presumption applicable to Gulf War veterans with respect to certain "undiagnosed illnesses."  That is, a statutory presumption exists for chronic disabilities resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, confirmed by objective indications.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(2)(ii) (2010).  Specifically, in order to establish entitlement to service connection under section 1117, the evidence must show that (1) the appellant is a Persian Gulf veteran who (2) exhibits objective indications; (3) of a chronic disability; (4) which became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or "to a degree of 10% or more not later than [September 30, 2011]"; and the evidence must show "that (5) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004) (emphasis added).

In this case, as will be discussed in more detail below, the Board finds the statutory presumption inapplicable here because the Veteran's complaints of sleep disturbances have been attributed to a known clinical diagnosis, namely obstructive sleep apnea.  Indeed, the Veteran primarily seeks service connection for his diagnosed illness sleep apnea claiming his condition first manifested while he was still on active duty.  

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this regard, as to medical evidence of a current disability, the Board notes that post-service treatment records document the Veteran's complaints and treatment for obstructive sleep apnea starting in 2005.  See, e.g., VA examination dated in November 2005; Port Huron Hospital treatment records dated in November 2005.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnosis of sleep apnea or sleep related problems.  

The Veteran concedes he never complained or otherwise sought treatment while on active duty, but nonetheless contends he had in-service problems sleeping due to difficulty breathing.  In support of his claim, the Veteran submitted statements from his friends and families statements regarding the claimant snoring and appearing to have difficulty breathing while sleeping while on active duty. 

The Board notes the lay statements are competent and credible evidence because the reported symptoms are observable by a lay person.  See Davidson, 581 F. 3d. 1313; Jandreau, 492 F. 3d 1372; Buchanan, 451 F. 3d. 1331.  

While these lay statements serve as competent and credible evidence that the Veteran had some symptoms of sleep impairment, neither the Veteran nor his friends and family have demonstrated medical expertise to render an opinion that the Veteran had diagnosable obstructive sleep apnea while on active service.  Again, the service treatment records are devoid of any findings consistent with in-service incurrence of a chronic sleep disorder.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether the Veteran's current obstructive sleep apnea is related to observed in-service sleep problems.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes it can.

The Veteran was afforded a general VA examination in November 2005 where he was diagnosed with sleep apnea.  Within the examination report, the examiner noted the Veteran's symptoms related to sleep apnea dated back to his service.  This notation, however, does not appear to be the examiner's independent opinion, but rather merely a notation of the Veteran's own reported history.  Indeed, it does not appear the examiner at that time rendered an opinion with regard to etiology.

In support of his claim, the Veteran submitted a July 2007 letter from Jude L. Stratford, D.O., linking the Veteran's current obstructive sleep apnea to his military service.  Specifically, Dr. Stratford reported that after a review of letters and medical reports provided by the Veteran it was his opinion that the claimant's sleep apnea syndrome quite likely existed during his military service between 1989 and 1993.  

In contrast, the Veteran was afforded a VA examination in May 2008 where the examiner opined, after review of the claims folder, that he could not say whether or not the Veteran's current obstructive sleep apnea was caused by his military service without resorting to mere speculation.  The examiner noted the Veteran's complaints of in-service excessive daytime sleepiness and never feeling fully rested.  The examiner noted the Veteran indicating complaints from his ex-wife that he would snore at night during his service in Germany, but did not associate his excessive snoring with any medical condition.  The examiner also noted that the Veteran did not actually seek formal treatment for his sleep disturbances until 2005 when, at that time, he was diagnosed with chronic obstructive sleep apnea and prescribed a CPAP machine.  Based on the lack of documentation of the Veteran's symptoms throughout time until 2005, over one decade after service, the examiner indicated a nexus opinion was not possible without resorting to mere speculation.

The Veteran contends he should be given the benefit of the doubt.

In general, the Court has held if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection.").

On the one hand, while the Veteran, his ex-wife and other friends are competent to report on the Veteran's sleep problems during service, there is no objective evidence of continuous symptoms from his time in service until 2005, when he was medically diagnosed with sleep apnea.  Indeed, the Veteran concedes he did not seek treatment for his sleep problems until 2005.  

On the other hand, the Veteran has provided a positive nexus opinion by a private physician.  Unlike the Chotta and Fagan cases, the medical evidence does not merely contain medical statements providing neither positive nor negative support for service connection.  See id.  Rather, Dr. Stratford provided an opinion positively associating the Veteran's current sleep apnea with his reported in-service symptoms and there is no medical opinion of record which directly contradicts this opinion.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

For these reasons, The Board finds the evidence, at the very least, is in equipoise.  As such, service connection for chronic obstructive sleep apnea is warranted. 


ORDER

Service connection for obstructive sleep apnea is granted. 


REMAND

The Veteran also claims his low back disability and irritable bowel syndrome (IBS) are more severe than currently rated.

The Board notes the Veteran's low back disability was last adjudicated in a September 2008 Supplemental Statement of the Case (SSOC).  Following this SSOC, the RO obtained and associated with the record additional VA treatment records which, in part, document his complaints and treatment for his low back disability.  The Board finds that this evidence is additional pertinent evidence.  However, the record does not show that the Veteran was thereafter provided with a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2010) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds that a remand is required to provide him with one.  Id.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded VA examinations for his low back and IBS in November 2005, nearly six years ago. 

The claims folder contains VA outpatient treatment records and private medical records thereafter indicating a change in the severity of these conditions may have occurred.  Accordingly, new examinations are indicated below.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

With regard to the low back disability, given the complaints seen in the record, the Board finds that the Veteran should be afforded both orthopedic and neurological examinations while the appeal is in remand status.  See 38 C.F.R. § 4.71a, Note 1 (2010); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings).  Moreover, when examining the Veteran, the orthopedic examiner should take into account any lost motion of the spine caused by pain.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  Similarly, 

With regard to the IBS claim, the Board notes the RO currently has assigned the Veteran a rating of 30 percent for IBS from September 12, 2005, a rating of 0 percent from August 21, 2008 to July 20, 2010 and a rating of 10 percent from July 21, 2010.  In an April 2010 statement, the Veteran indicates he "only" disagrees with the reduction of his IBS rating.  The AMC should take this opportunity to ask the Veteran to clarify what rating he is currently appealing.  

The Board further notes, with regard to staged ratings, despite the distinct time periods, the VA is required to consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  

Given the statements found in the record regarding the Veteran receiving ongoing treatment for his low back disability and irritable bowel syndrome, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Seek clarification from the Veteran whether he is withdrawing his increased rating claim for IBS pertaining to the 30 percent rating from September 12, 2005 to August 20, 2008 in light of his April 2010 statement that he is "only" appealing the reduced rating thereafter.  

2.  The RO/AMC, after contacting the Veteran and obtaining any needed authorizations, should obtain and associate with the claims file his contemporaneous treatment records for his low back disability and his irritable bowel syndrome that are not already found in the record.  All efforts to obtain these records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic and neurological examinations in connection with his low back disability.  The claims file is to be provided to the examiners for review in conjunction with the examinations and the examiners should state that they reviewed these records in the reports.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating low back disabilities, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his low back disability.  

i.  As to the low back musculoskeletal disorders, in addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion of the thoracolumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of flexion and/or extension.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion and/or extension during the flare-ups.  

ii.  As to any low back neurological disorders, in addition to any other information provided pursuant to the AMIE worksheet, the neurological examiner should provide an opinion as to whether the service connected low back disability causes radiculopathy in either lower extremity and, if so, provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of the sciatic nerve.

iii.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back disability in any given 12 month period since 2005.

In providing answers to the above questions, the examiner should provide a complete rationale for all opinions offered.  

4.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in connection with his claim for a higher evaluation for his irritable bowel syndrome.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating irritable bowel syndrome, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his irritable bowel syndrome.  

5.  Thereafter, the RO/AMC should readjudicate the claims.  Such readjudication should take into account any lost motion of the low back caused by repetitive use, pain, fatigability etc.; whether the criteria for separate orthopedic and neurological ratings have been met for the low back disability; and whether further "staged" ratings are appropriate for either disability. 

6.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received since the September 2008 SSOC as to the low back disability and the January 2011 SSOC as to the irritable bowel syndrome, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010). 

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


